                                             Case 5:20-cv-00102-NC Document 46 Filed 06/29/20 Page 1 of 12




                                  1
                                  2
                                  3
                                  4                               UNITED STATES DISTRICT COURT
                                  5                             NORTHERN DISTRICT OF CALIFORNIA
                                  6
                                  7         STEVEN PRESCOTT et al.,
                                                                                             Case No. 5:20-cv-00102 NC
                                  8
                                                  Plaintiffs,                                ORDER DENYING
                                  9                                                          DEFENDANT’S MOTION TO
                                                  v.
                                                                                             DISMISS FOR LACK OF
                                  10                                                         PERSONAL JURISDICTION
                                            BAYER HEALTHCARE LLC, et al.,                    AND TO TRANSFER VENUE
                                  11
                                                        Defendants.                          Re: Dkt. No. 25
Northern District of California




                                  12
 United States District Court




                                  13
                                  14           Plaintiffs Steven Prescott and Mike Xavier bring this putative class action against
                                  15   defendants Bayer HealthCare LLC and Beiersdorf, Inc. for (1) unfair and unlawful
                                  16   business practices, (2) deceptive advertising practices, (3) violation of the Consumers
                                  17   Legal Remedies Act, (4) breach of express warranty, and (5) unjust enrichment. See Dkt.
                                  18   No. 1; Dkt. No. 28. Before the Court are Defendants’ motions to dismiss for lack of
                                  19   personal jurisdiction and to transfer venue. See Dkt. No. 25. The Court concludes that
                                  20   Defendants are subject to this Court’s personal jurisdiction and that transferring this case
                                  21   to the District of New Jersey would not substantially increase convenience or fairness.
                                  22   Accordingly, the Court DENIES Defendants’ motion.
                                  23   I.     Background
                                  24         A.   Factual Allegations
                                  25           Plaintiffs Steven Prescott and Mike Xavier are residents of California. Dkt. No. 28

                                  26   (“FAC”) ¶¶ 10–11. In 2017, both men bought various Coppertone sunscreen lotions

                                  27   because the products’ label and advertising claimed the lotions were “mineral based.” Id.

                                  28   The lotions, however, allegedly contain more chemical active ingredients than mineral
                                             Case 5:20-cv-00102-NC Document 46 Filed 06/29/20 Page 2 of 12




                                  1    active ingredients. See id. ¶¶ 4, 31–32. If Prescott and Xavier knew that the lotions
                                  2    contained chemical active ingredients, they would not have purchased it. Id.
                                  3               Bayer HealthCare LLC is a Delaware company that has its principal place of
                                  4    business in Whippany, New Jersey. Id. ¶ 12. Bayer owned, manufactured, or distributed
                                  5    Coppertone sunscreen products and had created or authorized the labeling for those
                                  6    products. Id. ¶ 12. Beiersdorf, Inc. is also a Delaware corporation and has its principal
                                  7    place of business in Wilton, Connecticut. Id. ¶ 13. Both Bayer and Beiersdorf conduct
                                  8    business in California. Id. ¶ 12–13.
                                  9               In September 2019, Bayer’s parent company sold the Coppertone brand, including
                                  10   the Coppertone sunscreen lotions, to Beiersdorf’s parent company. Id. ¶ 14. Beiersdorf, in
                                  11   turn, now owns, manufactures, and distributes the Coppertone products, and also created or
                                       authorized the labeling for the products. Id. ¶ 13.
Northern District of California




                                  12
 United States District Court




                                  13          B.     Procedural History
                                  14              Plaintiffs filed their initial complaint on January 3, 2020. See Dkt. No. 1. After
                                  15   Defendants filed the instant motion to dismiss for lack of personal jurisdiction and motion
                                  16   to transfer venue (see Dkt. No. 25), Plaintiffs filed their first amended complaint alleging
                                  17   (1) unfair and unlawful business practices, (2) deceptive advertising practices, (3) violation
                                  18   of the Consumers Legal Remedies Act, (4) breach of express warranty, and (5) unjust
                                  19   enrichment. See FAC. The amended complaint dropped Bayer HealthCare
                                  20   Pharmaceuticals, Inc., Bayer AG, Beiersdorf North America, Inc., and Beiersdorf AG as
                                  21   defendants. Id. All parties consented to the jurisdiction of a magistrate judge. See Dkt.
                                  22   Nos. 8, 24.
                                  23   II.    Legal Standard
                                  24         A.      Personal Jurisdiction
                                  25              When a defendant moves to dismiss a complaint for lack of personal jurisdiction,

                                  26   the plaintiff bears the burden to show that jurisdiction is appropriate. Sher v. Johnson, 911

                                  27   F.2d 1357, 1361 (9th Cir.1990). When no evidentiary hearing is held regarding personal

                                  28   jurisdiction, “the plaintiff need only make a prima facie showing of jurisdictional facts to
                                                                                         2
                                          Case 5:20-cv-00102-NC Document 46 Filed 06/29/20 Page 3 of 12




                                  1    withstand the motion to dismiss.’” Brayton Purcell LLP v. Recordon & Recordon, 606
                                  2    F.3d 1124, 1127 (9th Cir. 2010) (quoting Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154
                                  3    (9th Cir. 2006)). “[W]e may not assume the truth of allegations in a pleading which are
                                  4    contradicted by affidavit, but we resolve factual disputes in the plaintiff’s favor.” Mavrix
                                  5    Photo, Inc. v. Brand Technologies, Inc., 647 F.3d 1218, 1223 (9th Cir. 2011) (citing Data
                                  6    Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1284 (9th Cir. 1977)). The plaintiff
                                  7    cannot “simply rest on the bare allegations of its complaint,” but uncontroverted
                                  8    allegations in the complaint must be taken as true. Schwarzenegger v. Fred Martin Motor
                                  9    Co., 374 F.3d 797, 800 (9th Cir. 2004) (quoting Amba Mktg. Sys., Inc. v. Jobar Int’l, Inc.,
                                  10   551 F.2d 784, 787 (9th Cir. 1977)).
                                  11          Due process requires that a defendant “have certain minimum contacts” with the
                                       forum state “such that the maintenance of the suit does not offend ‘traditional notions of
Northern District of California




                                  12
 United States District Court




                                  13   fair play and substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).
                                  14   There are two forms of personal jurisdiction: specific jurisdiction or general jurisdiction.
                                  15   Daimler AG v Bauman, 571 U.S. 117, 127. General jurisdiction exists when a defendant is
                                  16   domiciled in the forum state or his activities in the forum are “substantial” or “continuous
                                  17   and systematic.” Panavision Intern., L.P. v. Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998)
                                  18   (internal quotation marks omitted). Typically, a forum has general jurisdiction over a
                                  19   business only if it is incorporated in the forum state or has its principal place of business in
                                  20   the forum state. See Daimler AG, 571 U.S. at 139. When the nonresident defendant’s
                                  21   contacts with the forum are insufficiently pervasive to subject it to general jurisdiction, the
                                  22   court must ask whether the “nature and quality” of his contacts are sufficient to exercise
                                  23   specific jurisdiction. Data Disc, 557 F.2d at 1287. Specific jurisdiction exists when the
                                  24   case arises out of the defendant’s conduct in the forum state. Ranza v. Nike, Inc., 793 F.3d
                                  25   1059, 1068 (9th Cir. 2015).
                                  26        B.    Transfer Venue
                                  27          28 U.S.C. § 1404(a) provides: “For the convenience of the parties and witnesses, in
                                  28   the interest of justice, a district court may transfer any civil action to any other district or
                                                                                       3
                                          Case 5:20-cv-00102-NC Document 46 Filed 06/29/20 Page 4 of 12




                                  1    division where it might have been brought.” The purpose of the statute is “to prevent the
                                  2    waste of time, energy and money and to protect litigants, witnesses and the public against
                                  3    unnecessary inconvenience and expense.” Van Dusen v. Barrack, 376 U.S. 612, 616
                                  4    (1964). In order to transfer venue pursuant to § 1404(a), the court “requires two
                                  5    findings—that the [transferee] district court is one where the action ‘might have been
                                  6    brought’ and that the convenience of parties and witnesses in the interest of justice favor
                                  7    transfer.” Hatch v. Reliance Ins. Co., 758 F.2d 409, 414 (9th Cir. 1985)
                                  8             To determine whether an action “might have been brought” in a district, the court
                                  9    looks to whether the action initially could have been commenced in that district. See Van
                                  10   Dusen, 376 U.S. at 620. If the transferee district is appropriate, the court then considers
                                  11   whether the transfer would be convenient and fair. Jones v. GNC Franchising, Inc., 211
                                       F.3d 495, 498–99 (9th Cir. 2000). When conducting that analysis, the court must weight
Northern District of California




                                  12
 United States District Court




                                  13   several factors including: “(1) the location where the relevant agreements were negotiated
                                  14   and executed, (2) the state that is most familiar with the governing law, (3) the plaintiff’s
                                  15   choice of forum, (4) the respective parties’ contacts with the forum, (5) the contacts
                                  16   relating to the plaintiff’s cause of action in the chosen forum, (6) the differences in the
                                  17   costs of litigation in the two forums, (7) the availability of compulsory process to compel
                                  18   attendance of unwilling non-party witnesses, and (8) the ease of access to sources of
                                  19   proof.” Id.
                                  20   III. Discussion
                                  21            As previewed above, Defendants move to dismiss for lack of personal jurisdiction
                                  22   and to transfer venue. The Court discusses each ground for dismissal in turn.
                                  23       A.      Personal Jurisdiction
                                  24               1.   Claims by Non-California Plaintiffs
                                  25            Plaintiffs concede that the Court does not have general jurisdiction over any
                                  26   Defendant. See Dkt. No. 29 at 23 n.6. Instead, they contend that the Court can exercise
                                  27   specific jurisdiction over all claims. While Defendants concede that the Court has specific
                                  28   jurisdiction over claims brought by Prescott, Xavier, and putative California class
                                                                                      4
                                          Case 5:20-cv-00102-NC Document 46 Filed 06/29/20 Page 5 of 12




                                  1    members, they argue that the Court does not have specific jurisdiction over claims brought
                                  2    by absent non-California class members. See Dkt. No. 25 at 11.
                                  3           Defendants rely on the Supreme Court’s holding in Bristol-Myers Squibb Co. v.
                                  4    Superior Court of California., 137 S. Ct. 1773, 1778 (2017), which involved a mass tort
                                  5    action brought by individuals that took a blood thinning drug, Plavix. In Bristol-Meyers,
                                  6    the Supreme Court applied “settled principles regarding specific jurisdiction” and held that
                                  7    California state courts cannot exercise specific personal jurisdiction using a “sliding scale
                                  8    approach” where “the strength of the requisite connection between the forum and the
                                  9    specific claims at issue is relaxed if the defendant has extensive forum contacts that are
                                  10   unrelated to those claims.” Id. at 1781. Applying those “settled principles,” the Supreme
                                  11   Court noted that the “nonresidents [in that case] were not prescribed Plavix in California,
                                       did not purchase Plavix in California, did not ingest Plavix in California, and were not
Northern District of California




                                  12
 United States District Court




                                  13   injured by Plavix in California.” Id. The fact that “other plaintiffs were prescribed,
                                  14   obtained, and ingested Plavix in California—and allegedly sustained the same injuries as
                                  15   did the nonresidents” was not enough to warrant specific jurisdiction. Id. The Supreme
                                  16   Court, however, left “open the question whether the Fifth Amendment imposes the same
                                  17   restrictions on the exercise of personal jurisdiction by a federal court.” Id. at 1784; see
                                  18   also id. at 1789 n.4 (Sotomayor, J., dissenting) (noting that the majority opinion “does not
                                  19   confront the question whether its opinion here would also apply to a class action”).
                                  20          In Fitzhenry-Russell v. Dr. Pepper Snapple Grp., Inc., No. 17-cv-00564-NC, 2017
                                  21   WL 4224723, at *4 (N.D. Cal. Sept. 22, 2017), this Court concluded that Bristol-Meyer
                                  22   does not extend to federal class actions. See also King v. Bumble Trading, Inc., No. 18-cv-
                                  23   06868-NC, 2020 WL 663741, at *4–5 (N.D. Cal. Feb. 11, 2020) (following Fitzhenry-
                                  24   Russell). In a mass tort action, such as the one in Bristol-Meyers, each plaintiff is a real
                                  25   party in interest to the complaint, meaning that they are named as plaintiffs in the
                                  26   complaints. But in class actions, only the plaintiffs selected to represent the class are
                                  27   named in the complaint. Fitzhenry-Russel, 2017 WL 4224723, at *4. Although “[the]
                                  28   label ‘party’ does not indicate an absolute characteristic,” it does alter the “applicability of
                                                                                      5
                                          Case 5:20-cv-00102-NC Document 46 Filed 06/29/20 Page 6 of 12




                                  1    various procedural rules.” Devlin v. Scardelletti, 536 U.S. 1, 10 (2002). For example,
                                  2    nonnamed members are considered parties for purposes of tolling statutes of limitation, but
                                  3    are not considered when determining diversity of citizenship. Id.
                                  4           Courts in this district remain split over the application of Bristol-Meyers to federal
                                  5    class actions. See Allen v. ConAgra Foods, Inc., No. 13-cv-01279-WHO, 2018 WL
                                  6    6460451, at *7 (N.D. Cal. Dec. 10, 2018) (collecting cases). The Ninth Circuit, however,
                                  7    has yet to rule on this issue. But at least one other circuit court of appeal has declined to
                                  8    apply Bristol-Meyers to federal class actions. See Mussat v. IQVIA, Inc., 953 F.3d 441,
                                  9    448 (7th Cir. 2020) (“[A]bsentees [in a class action] are more like nonparties, and thus
                                  10   there is no need to locate each and every one of them and conduct a separate personal-
                                  11   jurisdiction analysis of their claims.”).
                                              Because Bristol-Meyers is distinguishable from this case, the Court will follow its
Northern District of California




                                  12
 United States District Court




                                  13   prior decisions and find that it has specific jurisdiction over the out-of-state class
                                  14   members’ claims. Because Defendants offer no alternative arguments on why the Court
                                  15   lacks specific jurisdiction over the out-of-state residents’ claims, the Court DENIES
                                  16   Defendant’s motion to dismiss for lack of personal jurisdiction.
                                  17              2.   Claims Against Bayer HealthCare Pharmaceuticals Inc. and
                                                       Beiersdorf North America, Inc.
                                  18
                                              In their initial complaint, Plaintiffs also sued Bayer HealthCare Pharmaceuticals,
                                  19
                                       Inc. (“BHP”), Bayer AG, Beiersdorf North America, Inc. (“BNA”), and Beiersdorf AG.
                                  20
                                       See Compl. ¶¶ 12, 14, 16–17. Defendants argue that the Court lacks personal jurisdiction
                                  21
                                       over BHP and BNA. See Dkt. No. 25 at 23. Since Defendants filed the instant motion to
                                  22
                                       dismiss, however, Plaintiffs amended their complaint and dropped BHP, Bayer AG, BNA,
                                  23
                                       and Beiersdorf AG as defendants. See FAC. Accordingly, Defendants’ motion to dismiss
                                  24
                                       to BHP and BNA is DENIED as moot.
                                  25
                                            B.    Transfer of Venue
                                  26
                                              To prevail on their motion to transfer this case to New Jersey, Defendants must
                                  27
                                       show that the District of New Jersey has personal jurisdiction over the Defendants and that
                                  28
                                                                                      6
                                          Case 5:20-cv-00102-NC Document 46 Filed 06/29/20 Page 7 of 12




                                  1    it is a more convenient forum. The Court agrees that the suit could have been brought in
                                  2    the District of New Jersey, but finds that a transfer to New Jersey would not be more
                                  3    convenient or in the interests of justice.
                                  4                 1. Proper Venue
                                  5           To determine whether an action “might have been brought” in a district, the court
                                  6    looks to whether the action initially could have been commenced in that district. See Van
                                  7    Dusen, 376 U.S. at 620. Here, Plaintiffs argue that this lawsuit could not have been
                                  8    brought in the District of New Jersey because Beiersdorf is not subject to personal
                                  9    jurisdiction in New Jersey. The Court disagrees.
                                  10          The Ninth Circuit applies a three-factor test for specific jurisdiction: (1) the
                                  11   nonresident defendant purposefully directs his activities at the forum or performs some act
                                       by which he purposefully avails himself the benefits and protections of its laws; (2) the
Northern District of California




                                  12
 United States District Court




                                  13   plaintiff’s claim arises out of the forum-related activities; and (3) the exercise of
                                  14   jurisdiction is reasonable. Schwarzenegger, 374 F.3d at 802 (9th Cir.2004).
                                  15          The first prong of the specific jurisdiction test is satisfied by showing either
                                  16   “purposeful availment” or “purposeful direction” by the defendant. Brayton Purcell, 606
                                  17   F.3d at 1128; see also Yahoo! Inc. v. La Ligue Contre Le Racisme Et L’Antisemitisme, 433
                                  18   F.3d 1199, 1206 (9th Cir. 2006). “A purposeful availment analysis is most often used in
                                  19   suits sounding in contract. A purposeful direction analysis, on the other hand, is most
                                  20   often used in suits sounding in tort.” Schwarzenegger, 374 F.3d at 802 (internal citations
                                  21   omitted).
                                  22          Relevant here, the purposeful availment analysis requires “[a] showing that a
                                  23   defendant purposefully availed himself of the privilege of doing business in a forum state.”
                                  24   Id. This “typically consists of evidence of the defendant’s actions in the forum, such as
                                  25   executing or performing a contract there.” Id. The purposeful availment requirement
                                  26   “ensures that a defendant will not be hauled into a jurisdiction solely as a result of random,
                                  27   fortuitous, or attenuated contacts . . . .” Burger King v. Rudzewicz, 471 U.S. 462, 475
                                  28   (1985) (internal quotation marks and citations omitted).
                                                                                      7
                                          Case 5:20-cv-00102-NC Document 46 Filed 06/29/20 Page 8 of 12




                                  1           Here, Beiersdorf presents a declaration by Vice President Graeme Fleckney.
                                  2    Fleckney states that his company has two offices in New Jersey and, more importantly,
                                  3    some of the employees who labeled and formulated Coppertone worked in those offices.
                                  4    See Dkt. No. 25-4 (“Fleckney Decl.”). Although Fleckney’s statement is fairly vague, it
                                  5    crucially alleges conduct occurring in the District of New Jersey that led to the plaintiff’s
                                  6    injuries. This is sufficient to establish that New Jersey can exercise specific jurisdiction
                                  7    over Beiersdorf in connection with this lawsuit.
                                  8              2.    Convenience and Fairness Factors
                                  9           Even though this case could have been brought in the District of New Jersey, the
                                  10   Court must conduct an “individualized, case-by-case consideration of convenience and
                                  11   fairness” to decide whether to transfer. Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29
                                       (1988). Thus, the Court now applies the relevant Jones factors. See 211 F.3d at 498–99.
Northern District of California




                                  12
 United States District Court




                                  13                   a.   Plaintiff’s Choice of Forum
                                  14          Normally, the Court accords substantial weight to a plaintiff’s choice of forum, but
                                  15   that consideration is lessened when the plaintiff brings a nationwide class action. See Lou
                                  16   v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1987). This is because in class actions, there are
                                  17   numerous other plaintiffs who can represent the class. See Koster v. (Am.) Lumbermens
                                  18   Mut. Cas., Co., 330 U.S. 518, 524 (1947). Therefore, “the claim of any one plaintiff that a
                                  19   forum is appropriate merely because it is his home forum is considerably weakened.” Id.
                                  20   Nonetheless, “plaintiff’s choice of forum is entitled to at least some deference.” Doe v.
                                  21   Epic Games, Inc., __ F. Supp. 3d ___, 2020 WL 376573, at *8 (N.D. Cal. Jan. 23, 2020);
                                  22   see also Alul v. Am. Honda Motor Co., Inc., No. 16-cv-04384-JST, 2016 WL 7116934, at
                                  23   *2 (N.D. Cal. Dec. 7, 2016).
                                  24                   b.   Convenience of Parties and Witnesses
                                  25          “The convenience of the witnesses, particularly non-party witnesses, is often the
                                  26   most important factor” in ruling on a motion to transfer venue under section 1404(a).”
                                  27   Epic Games, 2020 WL 376573, at *8 (citing Grossman v. Johnson & Johnson, No. 14-cv-
                                  28   03557-VC, 2015 WL 1743116, at *1 (N.D. Cal. Apr. 13, 2015)). When deciding this
                                                                                      8
                                             Case 5:20-cv-00102-NC Document 46 Filed 06/29/20 Page 9 of 12




                                  1    factor, “[c]ourts must consider not only the number of witnesses, but also the nature and
                                  2    quality of their testimony.” Id. (citing United States ex rel. Tutanes-Luster v. Broker Sols.,
                                  3    Inc., No. 17-cv-04384-JST, 2019 WL 1024962, at *5 (N.D. Cal. Mar. 4, 2019)).
                                  4    Accordingly, courts generally give less to weight to the convenience of “party witnesses or
                                  5    witnesses employed by a party because these witnesses can be compelled by the parties to
                                  6    testify regardless of where the litigation will occur.” Epic Games, 2020 WL 376573, at *8.
                                  7    To establish inconvenience, “the moving party must name the witnesses, state their
                                  8    location, and explain their testimony and its relevance.” Imran v. Vital Pharm., Inc., No.
                                  9    18-cv-05758-JST, 2019 WL 1509180, at *4 (N.D. Cal. Apr. 5, 2019).
                                  10           Defendants argue that the convenience factor favors New Jersey because their
                                  11   operations, employees, and third-party consultants who have information about the
                                       formulation and labeling of the Coppertone sunscreen products all reside on the East
Northern District of California




                                  12
 United States District Court




                                  13   Coast, while only the two named plaintiffs reside in California. Courts have observed,
                                  14   however, that “the increased speed and ease of travel and communication . . . makes,
                                  15   especially when a key issue is the location of witnesses, no forum ‘as inconvenient [today]
                                  16   as it was in 1947.’” Gates Learjet Corp. v. Jensen, 743 F.2d 1325, 1336 (9th Cir. 1984)
                                  17   (citing Manu International, S.A. v. Avon Products, Inc., 641 F.2d 62, 65 (2d Cir. 1981)).
                                  18           Nonetheless, this factor weighs in favor of transfer. Plaintiffs identify no third-
                                  19   party witnesses that would be inconvenienced by a transfer to New Jersey. On the other
                                  20   hand, Defendants point to third-party witnesses, i.e., their labeling consultants, that may be
                                  21   inconvenienced if called to testify in this district. See Fleckney Decl. ¶ 19. Those third-
                                  22   party witnesses all reside on the East Coast, closer to the District of New Jersey. Id.
                                  23   Defendants, however, fail to provide with specificity the identity of those witnesses or the
                                  24   content of their testimony. Thus, it is unclear if the convenience of the third-party
                                  25   consultants is particularly consequential for this case. See Rafton v. Rydex Series Funds,
                                  26   No. 10-cv-01171-CRB, 2010 WL 2629579, at 4 (N.D. Cal. June 29, 2010). Accordingly,
                                  27   this factor weighs in favor of transfer, but only slightly.
                                  28   ///
                                                                                      9
                                          Case 5:20-cv-00102-NC Document 46 Filed 06/29/20 Page 10 of 12




                                  1                    c.    Ease of Access to Evidence
                                  2           “[I]n the age of electronically stored information, the ease of access to evidence is
                                  3    neutral because much of the evidence in this case will be electronic documents, which are
                                  4    relatively easy to obtain in any district.” Epic Games, 2020 WL 376573, at *9 (citing
                                  5    Simpson Strong-Tie Co., Inc. v. Oz-Post Int’l, LLC, No. 18-cv-01188-WHO, 2018 WL
                                  6    3956430, at *8 (N.D. Cal. Aug. 17, 2018)). Most of the evidence in this case will likely be
                                  7    documents and lab reports, which can easily be transmitted electronically. Defendants do
                                  8    not suggest that there is physical evidence that could not be transmitted electronically.
                                  9    Thus, this factor is neutral.
                                  10                   d.    Familiarity with the Governing Law
                                  11          Here, three out of the five claims brought are based on California’s consumer
                                       protection law, and this Court would likely be more familiar with the law governing those
Northern District of California




                                  12
 United States District Court




                                  13   claims. But “it is routine for federal courts to analyze and apply the laws of diverse
                                  14   states.” Saunders v. USAA Life Ins. Co., 71 F. Supp. 3d 1058, 1061 (N.D. Cal. 2014)
                                  15   (finding the familiarity with governing law factor to be neutral despite requiring the
                                  16   application of California state law and potentially breach of contract laws of other states).
                                  17   And while a court is more familiar with the laws of the state in which it sits than an out-of-
                                  18   state court, this fact tends to matters little in a nationwide class action that requires the
                                  19   application of many states’ laws. Mazza v. Am. Honda Motor Co., 666 F.3d 581, 594 (9th
                                  20   Cir. 2012) (“[E]ach class member’s consumer protection claim should be governed by the
                                  21   consumer protection laws of the jurisdiction in which the transaction took place.”). Thus,
                                  22   this factor weighs against transfer, but only slightly.
                                  23                   e.    Local Interest in the Controversy
                                  24          New Jersey has an interest in regulating its corporation’s business practices and
                                  25   ensuring the state’s economic vitality, but California has as much of an interest in
                                  26   protecting its residents, especially when a majority of the claims are brought under
                                  27   California law. See, e.g., Epic Games, 2020 WL 376573, at *9; Imran, 2019 WL 1509180,
                                  28   at *6. Thus, many courts in this district have found the local interest factor to be neutral in
                                                                                       10
                                         Case 5:20-cv-00102-NC Document 46 Filed 06/29/20 Page 11 of 12




                                  1    class actions in which a California plaintiff sues an out–of–state corporation for conduct
                                  2    that impacted California consumers. See, e.g, Epic Games, 2020 WL 376573, at *9;
                                  3    Imran, 2019 WL 1509180, at *6; Fleming v. Matco Tools Corp., 384 F. Supp. 3d 1124,
                                  4    1136 (N.D. Cal. 2019); Lax v. Toyota Motor Corp., 65 F. Supp. 3d 772, 781 (N.D. Cal.
                                  5    2014) (assessing transferring districts within the same state). Defendants provide no
                                  6    persuasive argument for why New Jersey’s interest here is substantially greater than
                                  7    California’s. Accordingly, this factor is neutral.
                                  8                    f.   Contacts Related to the Action
                                  9           Defendants contend that this factor weighs in favor of transfer because the crux of
                                  10   the alleged wrongful conduct, i.e. their decision to label the Coppertone sunscreen
                                  11   products as “mineral based” and the formulation of the products, occurred in New Jersey.
                                       See Dkt. No. 25 at 16. By contrast, Defendants argue, the only connection between this
Northern District of California




                                  12
 United States District Court




                                  13   lawsuit and this forum is the sale of the Coppertone products to California consumers.
                                  14          The Court is not persuaded for two reasons. First, contrary to their argument,
                                  15   Defendants have not in fact established that the District of New Jersey is the “locus of
                                  16   material events.” Defendants rely solely on Fleckney’s declaration for the proposition that
                                  17   “[t]he formulation information and responsibilities for the Products and decisions about
                                  18   their labeling are located and occur in New Jersey.” Id. at 17. But Fleckney’s declaration
                                  19   is not so clear—he stated that “[a]ll . . . employees who work on the formulation or
                                  20   labeling of the Sunscreen Products work in offices located in either New Jersey or
                                  21   Connecticut.” Fleckney Decl. ¶ 18 (emphasis added). Fleckney also stated that the
                                  22   creative agencies used in Defendants’ labeling decisions were located in Georgia,
                                  23   Kentucky, Virginia, and New York. Id. ¶ 19. Put simply, the record before the Court does
                                  24   not suggest that any single forum, much less New Jersey, was the supposed “locus of
                                  25   material events.”
                                  26          Second, even if the formulation and labeling decisions were primarily made in New
                                  27   Jersey, Plaintiffs’ reliance on Defendants’ alleged misrepresentations and the resulting
                                  28   harm occurred in California. While some courts have discounted similar connections in
                                                                                     11
                                          Case 5:20-cv-00102-NC Document 46 Filed 06/29/20 Page 12 of 12




                                  1    their analysis (see, e.g., Hawkins v. Gerber Products Co., 924 F. Supp. 2d 1208, 1216–17
                                  2    (S.D. Cal. 2013)), other courts nonetheless find them relevant to the analysis (see, e.g.,
                                  3    Rafton, 2010 WL 2629579, at *3). The Court is more persuaded by the latter line of cases
                                  4    especially where, as here, the record before the Court does not conclusively suggest that
                                  5    Defendants’ actions took place in the transferee forum. In short, this factor weighs against
                                  6    transfer.
                                  7                    g.   Balancing of Factors
                                  8           To succeed on this motion, Defendants must show that the District of New Jersey is
                                  9    a more convenient forum and not simply equally convenient or inconvenient. Epic Games,
                                  10   Inc., 2020 WL 376573, at *8 (quoting Van Dusen, 376 U.S. at 646). Thus, transfer
                                  11   “should not be granted if the effect is simply to shift the inconvenience to the plaintiff.”
                                       Id. (internal quotation marks omitted) (citing Decker Coal Co. v. Commonwealth Edison
Northern District of California




                                  12
 United States District Court




                                  13   Co., 805 F.2d 834, 843 (9th Cir. 1986)).
                                  14          Here, the plaintiffs’ choice of forum, the forum’s familiarity with governing law,
                                  15   and the contacts between the action and the forum all weigh against transfer. The
                                  16   convenience factor weighs in favor of transfer, but only slightly. The remaining factors are
                                  17   neutral. Thus, on balance, the Court concludes that Defendants have not established that
                                  18   the District of New Jersey is a more convenient forum than the Northern District of
                                  19   California. Accordingly, the Court DENIES Defendants’ motion to transfer venue.
                                  20   IV. Conclusion
                                  21          The Court DENIES Defendants’ motion to dismiss for lack of personal jurisdiction.
                                  22   The Court also DENIES Defendants’ motion to transfer venue. Defendants do not need to
                                  23   file an answer to the original complaint because they have already moved to dismiss the
                                  24   First Amended Complaint at Dkt. No. 36.
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: June 29, 2020                       _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  28                                                    United States Magistrate Judge
                                                                                      12
